Citation Nr: 1544125	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-15 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for the service-connected disability of status post left varicocelectomy with left hydrocele.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  The appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

Notably, during the appeal, the Veteran brought a claim for a total disability rating based on individual unemployability (TDIU).  See claim form, received in June 2015.  A rating decision of August 2015 granted the Veteran entitlement to TDIU, effective in June 2014.  A review of the record reveals that the Veteran raised the claim specifically in the context of his service-connected psychiatric disability, and did not argue that his service-connected status post left varicocelectomy caused unemployability.  As such, the Board finds that entitlement to a TDIU prior to June 2014 has not been raised by the record, and it is not before the Board.

In a filing of March 2015, the Veteran's representative argued that the Veteran's "original claim was incorrectly processed and that he continues to suffer with a chronic condition and the residuals of his surgery."  See appellate brief of March 2015.  Because the Veteran has not alleged specific error in the rating decision of November 2004 that granted service connection and assigned a noncompensable rating, the Board does not understand the Veteran to be putting forth an argument for "clear and unmistakable error" (CUE) within the meaning of 38 C.F.R. § 20.1403(b).  CUE is more than a disagreement as to how the facts of the case were weighed or evaluated, and must be specifically pled.  See 38 C.F.R. § 20.1403(d) (2015).

The issues of entitlement to service connection (both direct and secondary) for epididymitis and a right testicle disability (to include hydrocele and varicocele) have been raised by the record and not yet adjudicated by the Agency of Original Jurisdiction (AOJ).  See appellant brief, March 2015.  They are hereby referred for appropriate development and adjudication. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks a compensable rating for a service-connected disability relating to residuals of surgery for a left hydrocele during military service.  See Veteran's claim of May 2013.  Specifically, a November 2002 rating decision granted service connection for left hydrocele, and assigned a non-compensable rating effective July 26, 2002.  The Veteran raised a claim for an increase in a May 2013 claim.  In the March 2014 rating on appeal, the service-connected disability was clarified as status post left varicocelectomy with left hydrocele, and a compensable rating was denied.

As a preliminary matter, there is no evidence that the Veteran was issued appropriate notice required under the Veterans Claims Assistance Act of 2000 (VCAA) in response to his increased rating claim.  As part of this remand, the Board will order appropriate VCAA notification.

The Veteran's disability is currently rated by analogy to 38 C.F.R. § 4.115(b), Diagnostic Code 7525, which relates to chronic epididymo-orchitis.  An unlisted condition may be rated under a closely related disease or injury that is closely analogous with respect to the affected functions and anatomical localization and symptomatology.  See 38 C.F.R. § 4.20 (2015).  The RO is asked to address whether there is a more appropriate code, such as DC 7523 or 7524, dealing with the testis.

The Veteran makes the following arguments with respect to his claim for an increased rating: 1) he has not been evaluated for scars and nerve damage associated with his disability; 2) his symptoms of pain and sensitivity in the affected area have not been adequately considered; 3) his diagnosed epididymitis and bilateral varicocele are related to his service-connected disability; and 4) the rating code used by VA to evaluate his condition does not adequately represent or consider his symptoms.  See appellate brief of March 2015.

The Veteran underwent a VA medical examination in January 2014.  The examiner reviewed the Veteran's electronic VA treatment records but not the Veteran's claims folder ("no C-file for review provided"), and therefore not the original in-service surgery information.  The examiner noted the onset of the Veteran's condition during military service and summarized the Veteran's current reported symptoms, including excruciating pain on the "side," pain on his "left scrotum" [sic], external bleeding when the capillaries of the scrotum burst open, and pain running down the left leg.  See January 2014 VA examination report.

Upon examination of the Veteran, the January 2014 examiner diagnosed the following conditions: "SC left varicocele repair; bilateral varicocele - small; scrotal senile angiomas; [and] chronic epididymitis.  The last three conditions were found to be "not caused by service or SC condition."  In particular, the bilateral varicocele was found to be "less likely than not a recurrence from previously repaired and resolved varicocele (on left side)."  No rationale for this finding was given. The examiner also found no "scars (surgical or otherwise)" related to any diagnosed condition or its treatment.

The Veteran's left epididymis was found to be "abnormal."  The left epididymis was "tender to palpation."  The chronic epididymitis was found to be unrelated to the repair of the left varicocele or caused by the bilateral varicocele.  The etiology of epididymitis was found to be "most likely than not infection (probably viral) vs bacterial or reflux of sterile urine."  Id.  Likewise, the scrotal senile angiomas were found to be "not caused by or a sequel of s/p repair left varicocele [and] not caused by or related to bilateral varicoceles."  Rather, the "condition is abnormal proliferation of scrotal epidermal capillaries due to aging."  


The Board must ensure that a VA examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Generally, reexaminations will be requested when needed to verify a disability's continued existence or the current severity.  See 38 C.F.R. § 3.3.327(a) (2015).  This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

As explained below, the VA examination report of January 2014 is not adequate for evaluation purposes.  The Board will exercise its authority to order an examination and medical opinion as to the following matters.   See 38 C.F.R. § 4.2 (2015).

Scars and skin

The Veteran maintains that he has "scarring" associated his service-connected disability.  See appellate brief of March 2015.  The Veteran has also alleged bleeding from the scrotum from burst capillaries.  See VA examination report of January 2014.  The Veteran is competent to report his knowledge of facts or circumstances that can be observed and described by a layperson, such as bleeding and the presence of an observable scar.  See 38 C.F.R. § 3.159(a)(2) (2015).  The VA examiner found no scars and made no finding with respect to the reported bleeding.  Because the evidence of record is unclear as to whether the Veteran has scar(s) and bleeding associated with his service-connected disability, the Board will remand for a medical examination and opinion as to these questions.
Neurological symptoms

While noting the Veteran's report of nerve symptoms ("pain running down the left leg"), the examiner made no comment or diagnosis with respect to this symptom.  The Veteran should be examined to determine whether he suffers from neurological symptoms that are related to his service-connected disability.

Symptoms unrelated to service-connected disability

The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The VA examiner specified why he found the Veteran's diagnosed non-scrotal senile angiomas and chronic epididymitis to be unrelated to his service-connected condition.  He did not, however, offer a rationale as to why the Veteran's left varicocele is "less likely than not a recurrence from previously repaired and resolved varicocele on left side."  The Board will request a medical explanation on this point.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice for his increased rating claim, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA notice).

2. Contact the Veteran and obtain the names and addresses of all medical care providers who have treated him for the disability that is the subject of the remanded claim.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.

If named records cannot be secured following reasonable efforts, notify the Veteran and (a) identify the specific records that could not be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.

3. Obtain any VA treatment records after June 2015 pertaining to the remanded claim.  All attempts to secure this evidence must be documented in the claims folder.

4. Thereafter, schedule the Veteran for a VA medical examination to determine the current symptoms, nature, extent, and severity of the Veteran's condition of status post left varicocelectomy with left hydrocele.

The Veteran's claims folder, including a copy of this remand, must be made available for the examiner's review.  The examiner should note whether the Veteran's claims folder was reviewed, to include the service treatment records which document the original disability in service.  

Upon review and examination, the examiner is asked to address the following:

a.  The examiner is asked to describe any scars associated with the Veteran's status post left varicocelectomy with left hydrocele.

b.  The examiner is asked to evaluate the nature and etiology of any bleeding reported by the Veteran, which he has attributed to burst capillaries on the scrotum.
c.  The examiner is asked to evaluate any neurological symptoms reported by the Veteran or found upon examination, and specifically the pain he feels radiating down his leg that he believes is related.  

d.  The examiner is asked to explain the reason underlying the conclusion in the January 2014 examination that the Veteran's diagnosed left varicocele is not related to his service-connected status post left varicocelectomy with left hydrocele?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

5. After ensuring that the examination report is adequate and all requested development has been completed, readjudicate the remanded claim, to include consideration as to whether the Veteran's disability is more appropriately rated under DC 7523 or 7524.  If any benefit sought on appeal remains denied, issue to the Veteran and his representative a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

